Citation Nr: 0209914	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  02-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cystic adenocarcinoma 
of the sinuses with pulmonary metastasis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and JT


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
November 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

A motion was made to advance this appeal on the docket, and 
in August 2002 the Board granted this motion.  

The veteran has submitted additional evidence in support of 
his appeal subsequent to the most recently issued 
Supplemental Statement of the Case (SSOC).  In July 2002, 
private medical records were submitted from Dr. AY.  In June 
2002 he submitted excerpts from multiple medical treatises.  

The law previously required issuance of a SSOC when 
additional pertinent evidence is received after a statement 
of the case (SOC) or the most recent SSOC has been issued.  
38 C.F.R. § 19.31 (2001).  

In such instances, the law required that the case be referred 
to the RO for review and preparation of a SSOC unless this 
procedural right is waived by the veteran or representative, 
or the benefit sought on appeal is granted.  38 C.F.R. 
§§ 19.37, 20.1304(c) (2001).  

However, effective February 22, 2002, the regulations as 
described above were amended to permit the Board to consider 
additional evidence without having to refer the evidence to 
the agency of original jurisdiction for initial consideration 
and without having to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099 (January 23, 2002) (to be codified at 
38 C.F.R. § 20.1304).  

The CAVC has held that where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998).  

It was specified that the changes described above are 
applicable to all claims pending as of the February 22, 2002 
effective date.  See 67 Fed. Reg. 3,099, 3,103-3,104.  
Therefore, it would appear that the Secretary has 
specifically instructed that the amended version of the 
regulation apply to claims pending before the Board on 
February 22, 2002.  Thus, the rule set out in Karnas for 
applying the more favorable law would appear to not be for 
application with respect to this regulation change.  

In the case at hand, the veteran's claim was pending on 
February 22, 2002; therefore, the amended regulations apply 
in this case.  67 Fed. Reg. 3,099.  Thus, the Board is 
permitted to consider the additional evidence in the first 
instance.  

Regardless, even under the previous law this evidence would 
not require referral or remand to the RO because the veteran 
specifically waived consideration of the evidence submitted 
in June 2002 and July 2002.  See 38 C.F.R. § 20.1304(c) 
(2001).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran has not presented or identified competent 
medical evidence relating his cystic adenocarcinoma of the 
sinuses to his active military service, and there is 
competent medical evidence demonstrating that this disability 
was not incurred during his active military service.  


CONCLUSION OF LAW

Cystic adenocarcinoma of the sinuses with pulmonary 
metastasis was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002), 5107 
(West Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records establish that the veteran served in the 
Army, and indicate that his primary specialty was an auto 
repairman.  Service medical records do not document a history 
of asbestos exposure.  

On enlistment examination the veteran reported a history of a 
broken nose.  It was indicated that he was not currently 
having any problems with this condition.  

In December 1976 the veteran was seen with a history of a 
nasal fracture and significant external and septal deformity 
that was "progressively worsening."  Nasal septal 
reconstruction was recommended.  

In May 1977 it was noted that the veteran had an upper airway 
obstruction due to a septal defect.  The veteran was 
hospitalized and surgery was performed to repair this 
condition.  Improvement of the airway was noted by June 1977.  
Separation examination in July 1977 noted that the veteran's 
nose was normal.  

Medical records from Dr. AY dated from May 1998 to April 2002 
document treatment of adenoid cystic carcinoma with pulmonary 
metastases.  They document that the veteran was first seen in 
May 1998 with increasing maxillary sinus pain, and was found 
to have a tumor invading bone, nerve, and with bilateral 
asymptomatic pulmonary metastases.  

The veteran initially claimed that his disability was related 
to asbestos exposure.  In January 2002 a VA physician noted 
that the type of cancer related to asbestos exposure was 
mesothelioma of the pleura and/or peritoneum, and that it was 
not related to cystic adenoid cancer.  The VA examiner 
concluded that the veteran's type of cancer (cystic adenoid 
carcinoma) was infrequent in the United States and opined 
that there was a possible genetic origin of this disability.  
He further concluded that he could find no evidence of a 
relationship between the veteran's disease and asbestos 
exposure.  

In January 2002 the veteran asserted that his cancer was 
secondary to facial surgery performed in the military and by 
his direct exposure to carcinogens in the service.  He 
contended that his occupational specialty entailed frequent 
involvement with industrial hazards, including smokes, fumes, 
particulates, mists, and gases.  In February 2002 he stated 
that he was no longer claiming that his disability was 
related to asbestos exposure.  

In March 2002 a VA medical examiner reviewed the veteran's 
claims file, discussed the contents of the claims file, and 
concluded that there was no credible way to connect the 
development of adenoid cystic carcinoma of the sinus with the 
inservice sinus surgery or with the claimed asbestos 
exposure.  

In his May 2002 substantive appeal the veteran contended that 
his cancer resulted from the surgery performed on him during 
the service and his exposure to second hand cigarette smoke 
in the service.  

In June 2002 a hearing was held before the undersigned travel 
Member of the Board.  The veteran again specified that he was 
not claiming that his cancer was due to asbestos exposure.  
Tr., p. 2.  He claimed that his cancer resulted from the 
surgery performed on his nose during his military service.  
Tr., pp. 2-3.  

The veteran claimed being told by a VA doctor in March 2002 
that there was a good possibility that his cancer originated 
in service, but that there was no medical proof of this.  He 
stated that his wife wrote this down and made a copy of it.  
Tr., p. 4.  

JT opined that it was a good possibility or at least as 
likely as not that the veteran's surgery caused his cystic 
adenocarcinoma.  He also opined that the veteran was placed 
back on the "front line" in his job which involved exposures 
to several elements that, "you know, whether they were 
carcinogenic, you know whether it was dust fumes, asbestos 
which we know we're not dealing with."  He went on to 
indicate that the combination of the surgery and exposure 
could have caused the cancer.  Tr., p. 5.  

The veteran has also submitted treatise evidence in support 
of his claim.  One, submitted in January 2002, generally 
discussed, in pertinent part, adenoid cystic carcinoma, but 
offered no discussion of exposure to asbestos, other 
substances, or nose surgery as causes of this disease.  

Two treatises submitted in June 2002 discussed oral 
oropharynx cancer but did not discuss adenoid cystic 
carcinoma.  Another treatise submitted at this time discussed 
facial pain.  Another discussed cancer in general.  One 
treatise discussed secondhand smoke and noted that it had 
been linked to, in pertinent part, lung cancer and other 
cancers, including cancers of the throat, oral cavity, 
kidney, bladder, pancreas, cervix, breast, and colon.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  



If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2002)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the duty to notify has been satisfied as 
the veteran has been provided with notice of what is required 
to substantiate his claim.  He has been provided with notice 
of the laws pertaining to service connection, thereby placing 
him on notice of the type of evidence needed to substantiate 
his claim.  

In addition, in a February 2002 notice the veteran was 
advised to submit additional evidence in support of his 
claim.  It advised him that he could submit it himself or 
sufficiently identify such evidence and complete a VA Form 
21-4142 so that VA could obtain it for him.  Such notice 
sufficiently notified the veteran of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  See Quartuccio 
v. Principi, 01-997 (U.S. Vet. App. June 19, 2002).   

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

Specifically, service medical records have been obtained.  In 
October 2001 the veteran authorized the release of medical 
records from Dr. AY and these records have been obtained.  
38 U.S.C.A. § 5103A(b) (West Supp. 2002); see also 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  

The veteran indicated being told by the March 2002 VA 
physician told him that there was a good possibility that his 
cancer originated in service.  He indicated that this 
discussion took place after the March 2002 VA examination.  
However, he made no indication that he was medically treated 
at this time.  See Tr., p. 4.  Furthermore, he made no 
indication that the statement was put in writing, aside from 
his wife writing the statement down.  Finally, he also noted 
that the physician specified that there was no medical proof 
of such a relationship.  Id.  

In light of the above, the Board finds that the duty to 
assist does not require that an attempt be made to obtain a 
record of a physician statement from March 2002 when the 
record indicates that the veteran was not actually treated at 
the time and because it was indicated by the veteran that the 
physician did not place his statement in writing.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

Furthermore, the veteran noted that the physician opined that 
there was no medical proof that his cancer was related to 
service.  Tr., p. 4.  Thus, there is no reasonable 
possibility that such evidence could be used to substantiate 
the claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).  

There is no record in the March 2002 VA examination report of 
such an opinion being made.  

Finally, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  That is, the March 2002 VA examiner offered a 
specific opinion as to the relationship between the cystic 
adenocarcinoma and service.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).  



The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for cystic 
adenocarcinoma of the sinuses with pulmonary metastasis.  

The record shows no treatment of cancer in service.  The 
veteran did undergo nasal septum reconstruction surgery while 
in service.  

The veteran contends that this surgery, along with his 
subsequent exposure to carcinogenic substances, caused his 
cystic adenocarcinoma.  

While the record documents inservice nasal surgery, there is 
no inservice documentation supporting exposure to the 
substances reported by the veteran, including secondhand 
smoke.  

Treatise evidence concerning secondhand smoke and cancer made 
no link between such exposure and the veteran's specific 
cancer disability.  In addition, aside from the secondhand 
smoke, the veteran did not even specify the substances he was 
allegedly exposed to.  

In general, the veteran has offered no competent evidence in 
support of the above contention.  There is no competent 
medical evidence linking his cystic adenocarcinoma of the 
sinuses to service.  In fact, the only competent evidence is 
against his claim.  The March 2002 VA examiner found that 
there was no credible way to connect the development of the 
cystic adenocarcinoma to the inservice surgery.  


The veteran previously claimed that his cancer resulted from 
asbestos exposure (he later withdrew this contention).  There 
is no inservice documentation of asbestos exposure in the 
military.  

In this regard, the record shows that the veteran did not 
serve in the Navy.  Furthermore, both the January 2002 and 
March 2002 VA examiners concluded that there was no link 
between the cystic adenocarcinoma and the asbestos exposure.  

In addition, there is no evidence that the carcinoma was 
shown in service or during an applicable presumption period.  
38 C.F.R. § 3.309(a).  Nor is there medical evidence of a 
relationship between the veteran's current adenocarcinoma and 
any alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran's and JT's (see the June 2002 travel Board 
hearing) opinions and statements linking the cystic 
adenocarcinoma to service are not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Because the probative evidence establishes that the veteran's 
cystic adenocarcinoma of the sinuses with pulmonary 
metastasis was not incurred in service, the Board finds that 
his claim must be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for cystic adenocarcinoma of the sinuses 
with pulmonary metastasis.  See Gilbert, supra.


ORDER

Entitlement to service connection for cystic adenocarcinoma 
of the sinuses with pulmonary metastasis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

